But THE COURT, after observing that several questions of law were raised upon the case, declared that they considered the controlling point to rest in the construction of the power of attorney; and they decided that the true construction of the power confined the authority of the attorney to the transaction of the defendant’s business only, and did not authorize the attorney, George W. Tyson, to endorse promissory notes, or bills of exchange, in the name of the defendant, for the satisfaction of the individual debts of the attorney, or of the firm of which he was a member, or for his or their benefit; and they gave judgment for the defendant.